Citation Nr: 0303983	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Evaluation of mechanical low back pain, which is 
evaluated as 20 percent disabling prior to October 22, 1999, 
and 40 percent disabling as of October 22, 1999.

2.  Entitlement to an increased rating for a right heel bone 
spur, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 RO decision which denied the 
veteran's claims for higher ratings for mechanical low back 
pain and a right heel bone spur.  In October 1996, the Board 
remanded the claim to the RO for further development.  In 
June 1998, the RO increased the veteran's rating for 
mechanical low back pain to 20 percent, effective June 3, 
1993; and his rating for a right heel bone spur was increased 
to 10 percent, effective June 3, 1993.  In November 1998, the 
Board remanded the claim for further development.  In August 
2000, the RO assigned a 40 percent evaluation for mechanical 
low back pain, effective October 22, 1999.  In March 2001, 
the Board again remanded the claim to the RO.  The case was 
returned to the Board in December 2002.


FINDINGS OF FACT

1.  Prior to October 22, 1999, the veteran's service-
connected back disability was manifested by no more than 
moderate limitation of motion, pain, and weakness.

2.  As of October 22, 1999, the veteran's service-connected 
back disability is manifested by no more than severe 
limitation of motion, pain, and weakness.

3.  The veteran's right heel bone spur is manifested by some 
pain. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, prior 
to October 22, 1999, for mechanical low back pain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002). 

2.  The criteria for a rating in excess of 40 percent, as of 
October 22, 1999, for mechanical low back pain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

3.  The criteria for a rating in excess of 10 percent for a 
right heel bone spur have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1968 to April 
1989.

By an April 1989 RO decision, service connection for 
mechanical low back pain was granted and a 0 percent rating 
was assigned as of April 25, 1989.  Service connection was 
also granted for a bone spur of the right heel, and a 0 
percent rating was assigned as of April 25, 1989.

The veteran's vocational and rehabilitation folder reflects 
that he entered the VA vocational rehabilitation program in 
August 1990 and completed it in October 1991.  As of February 
1992, he was employed with the Corps of Engineers.

An August 1992 report shows that the veteran had no obvious 
paravertebral spasms and no midline or paravertebral 
tenderness.  He had pain on flexion and lateral bending, but 
no pain with extension.  He had positive straight leg raising 
on the left side at 60 degrees, with a mildly positive 
sciatic stretch test.  He had negative straight leg raising 
on the right side.  He had no demonstrable motor or sensory 
deficits.  Deep tendon reflexes were symmetrical and pulses 
were full and symmetric.

A September 1992 record reflects that the veteran's X-rays of 
the lumbosacral spine reflected good preservation of disc 
heights and no instability on flexion and extension.  There 
was no evidence of bony erosion.  MRI studies revealed a mild 
herniated disc at L4-L5, which was noted as compromising 
nerve foramina.  X-rays showed no evidence of a fracture or 
significant arthritis.  The impression was improving lumbar 
radiculopathy.  It was noted that his pain was better with 
rest. 

In September 1992, the veteran underwent a left L4-L5 partial 
hemilaminectomy, medial facetectomy, and micro diskectomy for 
treatment of a far lateral herniated disc at L4-L5. 

Private outpatient treatment records, dated in 1992, show 
that the veteran reported having back pain with radiation. 

A June 1993 MRI study reflected postoperative changes on the 
left at L4-L5, with definite evidence of recurrent disc 
problems. 

A January 1997 VA examination report shows that the veteran 
had occasional back pain that went down his left leg.  On 
evaluation, he had a well-healed posterior laminectomy 
midline incision with tenderness to palpation to the left of 
the lumbosacral area.  It was noted he had no postural 
abnormalities or fixed deformities.  His musculature of the 
back was normal for his age.  It was noted he had a history 
of muscle spasm, especially on the left side.  Flexion was 76 
degrees; backward extension was 22 degrees; left lateral 
flexion was 42 degrees; and right lateral flexion was 46 
degrees.  There was objective evidence of pain on motion.  
There were no localized neurological signs.  The diagnosis 
was a postoperative diskectomy at L4-L5 with residual loss of 
range of motion with persistent pain.  X-ray studies 
reflected disc space narrowing at L4-L5 without associated 
hypertrophic changes.  Vascular calcification was noted.  
Sacroiliac joints were normal. 

By a June 1998 RO decision, a 20 percent rating for chronic 
low back pain, was granted, effective June 3, 1993.  A 10 
percent rating for a right heel bone spur was granted, 
effective June 3, 1993.

A May 1999 VA compensation examination report shows that the 
veteran indicated he had pain, weakness, stiffness, 
fatigability, and lack of endurance.  (It is unclear whether 
the veteran was referring to his back or feet or both.)  When 
his feet hurt, he related, he took Motrin every morning and 
evening.  He said he had flare-ups with bad weather, which 
were alleviated with heat.  (The veteran said he had 10 
percent additional functional impairment; and, again, it is 
unclear whether he was referring to his feet or back.)  He 
said he used a cane occasionally but did not bring one to the 
examination.  On objective examination, he stopped moving 
when his pain began.  It was noted that there was slight 
evidence of painful motion, spasm, weakness, and tenderness 
of the lumbar spine.  He had no postural abnormalities or 
fixed deformities.  He had good musculature.  He had a lumbar 
mid line scar, which was 3 centimeters in length.  He had 
active and equal deep tendon reflexes.  His range of motion 
was as follows:  flexion to the right was 35 degrees; flexion 
to the left was 26 degrees; forward flexion was 98 degrees; 
and backward extension was 27 degrees.  The diagnoses were:  
post diskectomy, and degenerative joint disease of the 
lumbosacral spine with loss of function due to pain, 
confirmed by X-rays.  In response to the Board's remand 
questions, it was noted that there was no evident back pain.  
With regard to the back, there was very little limitation of 
motion, instability, weakness, lack of normal endurance, 
functional loss due to pain, pain on use, or weakened 
movement.  It was noted that neither excess fatigability nor 
incoordination were discernable on examination.  It was 
opined that determining the etiology of the veteran's 
degenerative disc disease of L4-L5 and diskectomy residuals 
was not possible as there was no evidence of such.  It was 
opined that his range of motion of the spine was within 
normal limits and there were no visual signs of pain.  With 
regard to the foot, there was no pain or pressure over the 
heel.  There was no limitation of motion, instability, 
weakness, lack of normal endurance, functional loss due to 
pain, pain on use, weakened movement, excess fatigability, or 
incoordination.  X-rays were essentially normal.  
Specifically, a May 1999 VA X-ray of the lumbosacral spine 
shows that he had mild discogenic degenerative changes in the 
lower lumbar spine, most pronounced at L4-L5, with no acute 
fracture or dislocation. 

Private treatment records, dated in 1999, reflect various 
assessments including lumbar strain and probable lumbar disc 
disease with referred pain.  CT studies were recommended.

Private tomography studies, conducted in October 1999, 
revealed bulging discs at L4-L5 and L5-S1 and an otherwise 
negative examination.  X-rays reflected normal alignment, 
unremarkable interspaces, with no evidence of fracture, or 
evidence of bone destruction.  Individual vertebrae were of 
normal size and shape, and bone density was normal. 
         
A November 1999 MRI reflected known disc disease in the 
lumbar area. 

A November 1999 letter from R.B.M., M.D., reflects that the 
veteran had low back pain with radiation into his right foot.  
It was noted that when he was standing for long periods of 
time he developed numbness in both arms and the left leg, and 
it was noted he had undergone a left L4-L5 microdiscectomy in 
1992.  Straight leg raising was negative and reflexes were 
symmetrical.  Strength was 5/5, and sensation was intact.  It 
was noted that the veteran may have fibromyalgia.  It was 
also noted that his pain was not surgical in nature.  In 
another letter, it was noted that cervical and lumbar MRI 
scans (with contrast) showed no signs of disc herniation or 
nerve root compression at any level.  It was opined that his 
pain was not surgically treatable and that he probably had 
fibromyalgia, and it was recommended that he be referred to a 
pain center. 

A December 1999 letter from B.C., M.D., reflects that the 
veteran had been seen since October 1999 for treatment of 
chronic low back, neck, shoulder, and musculoskeletal pain.  
He was unable to function with minimal physical exercise.  It 
was noted that the veteran was unable to work.  

A letter, from a physical therapist, A.E., P.T., dated in 
December 1999, is to the effect that the veteran was in 
physical therapy and participating in aquatic exercise. 

A December 1999 statement reflects that the veteran reported 
having severe back pain.  He said he was now in a wheelchair, 
and could not finish taking a shower without having severe 
pain.  It was noted he was unable to function and had to lay 
in bed and was totally incapacitated.  It was opined that if 
the veteran had fibromyalgia it was the worst he had seen.  
It was also noted that it was unclear whether the diagnosis 
of fibromyalgia was correct or not.  It was noted that there 
could be an overlay of somatization which complicated the 
picture.  The assessment was overwhelming pain and weakness 
that was of a short duration.  It was noted that he had low 
back pain and fibromyalgia which created decreased functional 
ability, and it was noted that rehabilitation potential was 
good. 

VA outpatient treatment records, dated in 2000, show that the 
veteran was seen for treatment of back pain. 

A January 2000 private consultation report shows that the 
veteran's pain had deteriorated greatly over the last two 
months.  It was noted that the veteran had back pain, and did 
not have neurological deficits.  EMG studies and nerve 
conduction studies were essentially negative as were MRIs.  
It was opined that he was afflicted with chronic pain 
syndrome.  

Another private consultation report shows that the veteran 
had an abnormally straight lumbar spine, with loss of normal 
lordosis.  It was also noted that there were some tender 
points of fibromyalgia, but not necessarily to fulfill the 
diagnostic criteria.  The impression was that he had chronic 
pain syndrome, primarily affecting the lower spine and upper 
cervical spine.  It was noted that he had deteriorated over 
the last 2 1/2 months and he required the use of wheelchair and 
was bedridden.  It was noted he was capable of having normal 
function and his neurological examination and musculoskeletal 
examination were fairly unrevealing as to the etiology of his 
current deterioration. 

A January 2000 VA neurological examination report reflects 
that the veteran's claims file was reviewed.  It was noted he 
had a history of back strain and chronic back pain from an 
injury which occurred.  He underwent a surgical procedure -- 
a lumbar laminectomy at L4-L5 in 1993.  Initially he did 
well, but in the following years his function had 
progressively decreased, and his low back pain had increased.  
He had undergone evaluation by a pain clinic and a 
rheumatologist and the diagnosis was degenerative joint 
disease.  He reported he had acutely worsened over the past 
three months and had begun to use the wheelchair.  He denied 
bowel and bladder problems.  On examination, it was noted he 
had some discomfort to palpation of the left buttock.  
Straight leg raising elicited discomfort on the left side.  
Patrick's sign was negative, bilaterally.  The diagnoses 
included degenerative joint disease of the lower lumbar 
spine, confirmed by X-rays.  

A June 2000 VA spine examination report shows that the 
veteran did not have Lou Gehrig's disease.  It was noted that 
imaging of the lumbosacral spine revealed evidence of 
degenerative changes and disc bulges but no cord or root 
compression.  It was noted that he did not appear to have 
deficits on neurological examination which raised the 
question of myelopathy or neuropathy.  It was noted that his 
symptoms may be related to fibromyalgia and it appeared that 
he had chronic back pain.  It was opined that the veteran's 
diagnosis remained degenerative joint disease of the lumbar 
spine with chronic low back pain. 

A July 2000 report from the Mayo Clinic, Jacksonville, 
reflects that the veteran's symptoms were related to a 
combination of degenerative arthritis, fibromyalgia, 
deconditioning, and a sleep disorder.  X-rays of the lumbar 
spine revealed narrowing of the L4 interspace.

By an August 2000 RO decision, service connection for 
degenerative disc disease of the lumbar spine was denied.  
Additionally, a higher rating of 40 percent was granted for 
mechanical low back pain, effective October 22, 1999.  


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
November 1993 RO decision.  The veteran was issued a 
statement of the case (in January 1994) and supplemental 
statements of the case (SSOCs) (in August 1994, June 1998, 
August 2000, August 2002).  The Board concludes that the RO 
decision, SOC, and SSOCs, the Board remands of 1996, 1998, 
and 2001, and of letters sent to the veteran over the years 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  He was informed of VA's duty to notify and the 
duty to assist.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  Further, the veteran was been afforded multiple VA 
examinations.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why the evidence on file was insufficient to 
provide higher ratings for low back and right heel 
conditions.  The veteran has been provided notice of what VA 
was doing to develop the claims, notice of what he could do 
to help his claims, and notice of how his claims were still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Back 

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A lumbosacral strain is rated 0 percent disabling when there 
are slight subjective symptoms, only.  A 10 percent rating 
requires that there be characteristic pain on motion.  A 20 
percent rating requires that there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.



Right Foot

Diagnostic Code 5284 provides a 10 percent rating if the 
residuals of the injuries are moderate, a 20 percent rating 
if moderately severe, and a 30 percent rating if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 52284.

Functional Loss

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 require that the veteran's pain, swelling, 
weakness, and excess fatigability be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

#1  Higher Rating Prior to October 22, 1999

Medical evidence, dated in 1992, shows that the veteran 
complained of back pain with radiation.  In September 1992, 
he underwent a left L4-L5 partial hemilaminectomy, medial 
facetectomy, and micro diskectomy for treatment of a lateral 
herniated disc.  (It is noted that the veteran is not 
service-connected for any lumbosacral disc problems.)  

A January 1997 VA examination report shows that the veteran 
complained of occasional back pain with radiation into the 
left leg.  On evaluation, he had no postural or fixed 
deformities.  His musculature of the back was normal for his 
age.  Range of motion studies revealed that flexion was 76 
degrees; extension was 22 degrees; left lateral flexion was 
42 degrees; and right lateral flexion was 46 degrees.  There 
was objective evidence of pain on motion.  The diagnosis was 
postoperative diskectomy at L4-L5 with residual loss of range 
of motion with persistent pain.  X-rays were reflective of 
disc space narrowing at L4-L5 without associated hypertrophic 
changes.

A May 1999 VA examination report variously shows:  normal 
range of motion of the spine with no visual signs of pain; 
slight evidence of painful motion, spasm, weakness, and 
tenderness; very little limitation of motion, instability, 
weakness, lack of normal endurance, functional loss due to 
pain, pain on use, or weakened movement; and no excess 
fatigability or incoordination was noted.  He had no postural 
abnormalities or fixed deformities.  He had good musculature.  
The diagnoses included post diskectomy, and degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain, confirmed by X-rays.
 
In sum, the evidence shows that the veteran shows underwent 
surgical treatment for degenerative disc problems.  
Symptomatology from non-service-connected conditions (such as 
degenerative disc disease) will not be considered when 
evaluating the veteran's service-connected mechanical low 
back pain.  The veteran's service-connected symptomatology 
includes (assuming the worst) slight limitation of motion of 
the lumbosacral spine with pain, spasm, weakness and 
tenderness of the lumbar spine, with no excess fatigability 
or incoordination.  He had no postural abnormalities and no 
fixed deformities.  Given the aforementioned findings, it is 
concluded that the criteria for a higher rating of 40 percent 
have not been met under Diagnostic Code 5295.  There is no 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Further, there is 
no evidence of severe limitation of motion, which would be 
productive of a 40 percent rating under Diagnostic Code 5292.  
It is noted that the currently assigned 20 percent rating 
properly compensates the veteran for all resultant back pain 
and weakness etc.  38 C.F.R. §§ 4.40, 4.45, 4.59.

As the veteran does not meet the criteria for a higher rating 
under any of the applicable codes, the claim must be denied.  
The preponderance of the evidence is against a rating higher 
than 20 percent prior to October 22, 1999.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

#2  A Higher Rating as of October 22, 1999

From the outset it must be noted that evidence on file shows 
that from the late 1990s to the present, the veteran 
complained of severe musculoskeletal pain, including back 
pain.  At times it was noted that he was unable to function 
or work.  He was variously diagnosed as having possible 
fibromyalgia and chronic pain syndrome.  It was also noted 
that the veteran had an overlay of somatization which 
complicated the picture.  It must be noted that the veteran 
is neither service-connected for fibromyalgia nor chronic 
pain syndrome.  As such, symptomatology from these conditions 
may not be considered when evaluating the veteran's service-
connected back condition. 

A January 2000 VA neurological examination report shows that 
the veteran's functioning had progressively decreased and it 
was noted he was utilizing a wheelchair.  The diagnoses 
included degenerative joint disease of the lower lumbar 
spine, as confirmed by X-ray studies.  In June 2000, the 
veteran underwent a VA spine examination, at which time, it 
was noted that the veteran had degenerative changes of the 
spine with disc bulges but no cord or root compression or 
neurological deficits.  It was opined that the veteran's 
symptoms may be related to fibromyalgia.  It was also noted 
that he appeared to have chronic back pain.  The final 
diagnosis remained degenerative joint disease of the lower 
lumbar spine with chronic low back pain. 

In sum, if the veteran's service-connected low back 
disability were rated in terms of limitation of motion or 
degree of strain, an increased rating would not be warranted 
as a 40 percent rating is the maximum available rating under 
the pertinent limitation of motion and strain codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  It is noted 
that a higher rating of 60 percent is available under 
Diagnostic Code 5293; however, such a rating is not for 
application as service connection was specifically denied for 
degenerative disc disease of the lumbosacral spine in August 
2000. 

As the veteran is currently in receipt of the highest 
possible scheduler rating for mechanical low back pain, the 
only possible avenue for a higher rating is via an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1).  It is noted, 
however, that the veteran's disability picture is not so 
exceptional or unusual that the normal provisions of the 
rating schedule fail to adequately compensate the veteran for 
his service-connected disability.  The Board recognizes that 
the veteran has made allegations to the effect that his 
service-connected back disability adversely affects his 
ability to work.  However, other than his own statements to 
this effect, no competent evidence has been presented to show 
that the service-connected back disability causes any 
interference with employment beyond that contemplated by the 
rating schedule.  Further, it is noted that he has other 
significant non-service-connected conditions including 
fibromyalgia, and chronic pain syndrome, among other 
conditions; and disability from such may not be considered.  
As such, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.

As the veteran does not meet the criteria for a higher rating 
under any of the applicable codes, the claim must be denied.  
The preponderance of the evidence is against a rating higher 
than 40 percent as of October 22, 1999.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



#3  Right Heel Bone Spur

A review of the medical evidence shows that when the veteran 
was examined by VA in May 1999, he complained of foot pain, 
with flare-ups with bad weather.  He said he utilized a cane.  
On examination, there was no evidence of foot pain.  There 
was no limitation of motion, instability, weakness, lack of 
normal endurance, functional loss due to pain, pain on use, 
weakened movement, excess fatigability or incoordination.  X-
rays were essentially normal.

In sum, the evidence does not show that the veteran has met 
the criteria for a higher rating under Diagnostic Code 5284 
as there is no evidence of a moderately severe foot 
disability.  Rather, the evidence on file tends to show that 
the veteran's foot is virtually asymptomatic aside from 
subjective complaints of pain. 

The preponderance of the evidence is against a rating higher 
than 10 percent for a right heel bone spur.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

All Claims

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  However, while a laymen 
can attest to the visible symptoms or manifestations of a 
disease or disability, his belief as to its current severity 
is of lessened probative value than the medical evidence 
prepared by someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, must provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  To the extent that he has 
advanced competent statements, the more probative evidence 
consists of the medical evidence prepared by skilled, 
unbiased professionals. 



ORDER

Entitlement to a rating higher than 20 percent prior to 
October 22, 1999, for mechanical low back pain is denied.

Entitlement to a rating higher than 40 percent as of October 
22, 1999, for mechanical low back pain is denied.

Entitlement to rating higher than 10 percent for a right heel 
spur is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

